Matter of Ladd v Frank (2020 NY Slip Op 01785)





Matter of Ladd v Frank


2020 NY Slip Op 01785


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


237 CAF 19-00396

[*1]IN THE MATTER OF ASHLEY M. LADD, PETITIONER-RESPONDENT,
vEDWARD G. FRANK, II, RESPONDENT-APPELLANT. 


ERICKSON WEBB SCOLTON & HAJDU, LAKEWOOD (LYLE T. HAJDU OF COUNSEL), FOR RESPONDENT-APPELLANT. 
KEVIN EARL, COUNTY ATTORNEY, BATAVIA (TINA M. KASPEREK OF COUNSEL), FOR PETITIONER-RESPONDENT.

	Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered January 14, 2019 in a proceeding pursuant to Family Court Act article 4. The order, among other things, directed respondent to surrender himself to serve the period of incarceration previously imposed. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Respondent appeals from an order revoking a suspended sentence imposed for his willful violation of a child support order and committing him to jail for a period of five months. Because he concedes that he has already served his sentence, the appeal is moot (see Matter of Barney v Thomas, 178 AD3d 1440, 1441 [4th Dept 2019]; Matter of McGrath v Healey, 158 AD3d 1069, 1069 [4th Dept 2018]; Matter of Brookins v McCann, 137 AD3d 1726, 1727 [4th Dept 2016], lv denied 27 NY3d 910 [2016]). To the extent that respondent contends that the appeal is not moot because a finding of a willful violation may have significant collateral consequences for him, we note that he did not appeal from the order finding him in willful violation of the order requiring him to pay child support (see McGrath, 158 AD3d at 1069-1070).
Entered: March 13, 2020
Mark W. Bennett
Clerk of the Court